[Cite as Estate of Neal v. White, 2019-Ohio-4280.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




ESTATE OF DANIEL NEAL,                             :          APPEAL NO. C-180579
                                                              TRIAL NO. 17CV-15922
        Plaintiff-Appellant,                       :

  vs.                                              :              O P I N I O N.

LILLIE WHITE,                                      :

    Defendant-Appellee,                            :

  and                                              :

ANDREW WARREN,                                     :

    Defendant.                                     :



Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                                Remanded

Date of Judgment Entry on Appeal: October 18, 2019




Angela L. Wallace, for Plaintiff-Appellant,

William D. Bell, Sr., for Defendant-Appellee.
                       OHIO FIRST DISTRICT COURT OF APPEALS




WINKLER, Judge.

       {¶1}     Plaintiff-appellant the Estate of Daniel Neal, through its administrator

Sherri Neal, (“the Estate”) appeals from a judgment of the Hamilton County Municipal

Court, after a bench trial, in favor of defendant-appellee Lillie White. The Estate sought in

part to recover from White, based on a quasi-contract theory for unjust enrichment, a sum

of money for rent. This amount was equal to the reasonable value of the benefit White had

received by residing at the Estate’s property after Daniel’s death without paying for the

privilege. Because the trial court applied the law incorrectly when disposing of the Estate’s

quasi-contract claim, we reverse and remand for further proceedings.

                       Background Facts and Procedure

       {¶2}     The Estate is the owner of real property located at 6545 Hamilton Avenue

in North College Hill. White cohabitated at the property with Daniel Neal (“Daniel”) for

several years during Daniel’s lifetime, and continued to reside at the property after

Daniel’s passing in January 2017. Sherri Neal (“Sherri”), the daughter of Daniel, was

appointed as the administrator of his estate. White refused Sherri’s request to either enter

into a lease and pay rent or vacate the premises.

       {¶3}     The Estate then filed an eviction action in municipal court asserting three

causes of action against White. A magistrate set a rent bond at zero dollars based on the

lack of any existing rental agreement. The eviction cause was delayed while the municipal

court attempted, unsuccessfully, to transfer the case to the Hamilton County Court of

Common Pleas for consolidation with a separate action White had filed against the Estate.




                                             2
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}     After the case was returned to the municipal court, the Estate moved for

summary judgment on its forcible-entry-and-detainer claim,1 explaining that White’s

admissions established that she was an occupier of the property without color of title and

that the Estate had the right to possession. The trial court granted summary judgment,

which resulted in the issuance of a writ of restitution to the Estate. In the entry, the court

stated that White had “no ownership interest in the property, no lease agreement for the

property, and no legal right to reside in the property.” White was subsequently set out.

The court then proceeded to a trial on the Estate’s remaining two claims, one for rent and

one for property damage.

       {¶5}     At trial, the Estate took the position that while the evidence did not

support an award of damages against White based on an express or implied covenant to

pay rent, it had established the right to remuneration in the amount of $9,140 based on a

quasi-contract theory for unjust enrichment.

       {¶6}     White argued in part that she did not owe the Estate for her occupancy of

the property under any theory because there was no evidence that a landlord-tenant

relationship had ever been created. The trial court apparently adopted White’s argument

and entered judgment for White on the remaining claims, indicating in its entry that

“there was no evidence a landlord[-]tenant relationship was ever created.”

                                         Analysis

       {¶7}     In its sole assignment of error, the Estate argues that the trial court erred

by granting judgment for White on the claim for rent based on the reasonable rental value

of the property, because the court preconditioned the award on the existence of a lease

agreement between the parties, which was contrary to law. We agree.


1White’s son Andrew was a defendant in the forcible-entry-and-detainer cause of action. No
claims remain pending against him.


                                              3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}     All parties agree there was never a lease agreement between White and

the Estate that could support a claim for rent damages based on the breach of an express

or implied-in-fact contract. But an owner of land may still recover against an occupier

based on the quasi-contract theory of unjust enrichment. See Williams v. Haines, 11th

Dist. Ashtabula No. 97-A-0013, 1997 WL 772922 (Dec. 5, 1997); Lewis & Michael v.

Toney, 2d Dist. Montgomery No. 15158, 1995 WL 704117 (Nov. 29, 1995).

       {¶9}     Liability in quasi-contract originates out of an obligation arising by law

upon a person in receipt of benefits that he or she is not justly entitled to retain. Hummel

v. Hummel, 133 Ohio St. 520, 526, 14 N.E.2d 923 (1938), cited in Shore v. Helfrich, 6th

Dist. Lucas No. L-91-173, 1992 WL 131818, *3 (June 12, 1992). The elements of a quasi-

contract are (1) a benefit conferred by a plaintiff upon a defendant, (2) knowledge by the

defendant of the benefit, and (3) retention of a benefit by the defendant under

circumstances where it would be unjust to do so without payment of its value. Hambleton

v. R.G. Barry Corp., 12 Ohio St.3d 179, 183, 465 N.E.2d 1298 (1984), cited in Toney at *3.

A quasi-contract claim does not depend upon traditional contract formation elements

such as a meeting of the minds. Hummel at 525; Toney at *3.

       {¶10}    In this case, at trial White had emphasized that she had never entered into

a lease agreement related to the premises and thus was never a part of a landlord-tenant

relationship. The trial court found the lack of a landlord-tenant relationship fatal to the

Estate’s quasi-contract claim. When viewed in context, it is clear that the court applied

traditional contract formation requirements to the quasi-contract claim, and denied the

Estate a recovery on that basis. This was error.




                                             4
                       OHIO FIRST DISTRICT COURT OF APPEALS



       {¶11}    Moreover, the Estate presented evidence at trial to support all elements of

the claim, including expert testimony on the value of the benefit conferred on White.

Thus, the Estate was prejudiced by the trial court’s error.

       {¶12}    White presents three arguments in support of the trial court’s judgment.

First, she maintains that the Estate could not recover any monies from her absent

evidence of a landlord-tenant relationship, an argument we have already rejected.

       {¶13}    Next, she argues that the judgment should be affirmed because the Estate

did not file objections to the magistrate’s order setting a rent bond at zero. White is

correct that the Estate did not move to set aside the magistrate’s bond order, but the bond

hearing was limited to determining the amount of a bond based on a contracted-for rental

value. We are unable to conclude that the Estate’s failure to contest this interlocutory and

ministerial order precludes it from now challenging the merits of its quasi-contract claim

for unjust enrichment.

       {¶14}    White further argues that there was some evidence presented at trial

demonstrating that she was not unjustly enriched, in the amount sought by the Estate or

at all. Whether White was unjustly enriched and the value of that unjust enrichment, if

any, should be determined by the trial court on remand after the court’s reconsideration of

the evidence presented at the August 15, 2018 trial.

       {¶15}    Because the Estate is correct that the lack of a landlord-tenant relationship

was not fatal to its quasi-contract claim for unjust enrichment, and the trial court erred by

denying its claim on that basis, we sustain the assignment of error.

                                       Conclusion

       {¶16}    We reverse the trial court’s judgment for White on the quasi-contract

claim for unjust enrichment. The Estate does not challenge the judgment for White on the




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



property-damage claim, and that part of the trial court’s judgment is affirmed. The cause

is remanded for further proceedings consistent with the law and this opinion.

                                                                   Judgment accordingly.

MOCK, P.J., and MYERS, J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                            6